This case is before the court on writ of error to the judgment of the circuit court of Brevard county adjudging the defendants guilty of murder in the first degree and sentencing each of them to life imprisonment.
The only question needful to be dealth with by this court is that of the sufficiency of the evidence.
We are mindful of the rule that "A judgment of conviction will not be reversed where the record discloses substantial evidence of the defendant's guilt when the question of the sufficiency of the evidence is the only one upon which a reversal is to be predicated." There is another as well settled rule, however, which we must also observe and that is that "a conviction can not be had upon guess work and suspicion, but must be based upon substantial evidence, as to every material element of the crime, of such a character as to convince a fair and impartial jury of the guilt of the accused.
In this case we find no substantial evidence to establish the guilt of Mayme Adams, Carrie Lee Jones and Gladys Jones. Therefore, the judgment as to these three named defendants, respectively, should be reversed and it is so ordered.
There is substantial and satisfactory evidence disclosed by the record on which the judgment against Pearl Adams may rest and as no reversible error is disclosed by the record in regard to the judgment entered against Pearl Adams, the same should be affirmed and it is so ordered. *Page 358 
Reversed as to Mayme Adams, Carrie Lee Jones and Gladys Jones.
Affirmed as to Pearl Adams.
WHITFIELD, P. J., AND TERRELL, J., concur.
BROWN, J., concurs in the opinion and judgment.